Title: Cash Accounts, May 1767
From: Washington, George
To: 



[May 1767]



Cash


May 9—
To Ditto [cash] of Mr Danl Talbot for Weavg
£ 1. 7.0


12—
To Ditto of Mr Wm Dandridge pr Jos[ep]h Valentine Intt of his Bond
22. 0.5



To Ditto of Dr James Carter pr Do Interest of Mrs [Joanna] McKenzies Bond
10.16.0


17—
To Ditto recd for a Boat of—Coats
10. 0.0


18—
To Ditto of Jno. Doulan for Weaving
1. 2.0



To Ditto of George Thrift for Mr Chs Washn
1.11.0



To Ditto of Mr Wm Ellzey on Acct of Truro Parh
8. 7.0



Contra


May 2—
By my Expences to Marlborough & back
0. 5.0



By Doctr Thompson for Sarah Harle
2. 3.6


5—
By James Cleveland pr Lund Washington
32.10.6


6—
By Cards 7/—Gave Mrs Washington 24/
1.11.0


9—
By Edward Williams
2. 0.0



By Mrs Lettice Corbin
4.15.7


12—
By Jno. Prescot Balle of Acct
0. 6.7


18—
By 211 Maryland Paper Dollars retd Messrs Carlyle & Adam @6/
63. 6.0



By Jno. Parke Custis
0. 5.0



By Peter Gaullatt for a Plow
1.15.0


20—
By Mr Johnstons Exrs
4.10.4



By Exps. in seeing Slight of hand performd
1. 7.6


22—
By Mr Edwd Payne on Acct of Truro Parish
8. 7.0



By 1 Sturgeon
0. 6.0



By Sarah Harle Balle of Acct
4. 6.3


30—
By Wm Skilling
3. 0.0


